DETAILED ACTION
This communication is in response to application no. 17/359339 filed 25 June 2021.
Claims 1-20 are currently pending and have been examined.  
Claims 1-20 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
Claims 1-20 recite the concept of receiving information about a product and providing access to said information. This concept falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. This concept also falls into the subgroup pf managing interactions between people including consumers and suppliers. Accordingly, the claims recite an abstract idea.
The dependent claims further narrow the type of information received (i.e., health status, 
The mere nominal recitation of generic computer components does not take the claim limitations out of the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of (claims 1-9) “database,” (claims 10-18) “system comprising: a memory; and one or more processors coupled to the memory … database,” or (claims 19 and 20) “non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations” and includes no more than mere instructions to apply the exception using these generic computer components. The generic components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 9 and 18 recite a blockchain. This does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0307246 (“Porubcan”).

Regarding Claims 1, 10, and 19, Porubcan teaches a method; a system comprising: a memory; 
receiving first data including product identification information that identifies a particular instance of a product (See “encoding the formulation [product] with a code [identification information] that is scanned and transmitted to a website controlled by the producer; receiving the scanned code at the website” in claim 1.), wherein the product is associated with a supply chain that includes a plurality of suppliers (See “In the case where the final probiotic or supplement formulation consists of multiple components, which are made by different manufacturers, the verification system described herein can be expanded so that the quality analysis and information for all components is available to the purchaser” in ¶ 0055 and “Where the final formulation consists of multiple components, the manufacturer of each component would preferably post its quality analysis on the website accessible by the purchaser. As an example, the manufacturer(s) of probiotic bacteria in the product would analyze (by lot) and post the results of that analysis” in ¶ 0056.); 
receiving second data from a consumer of the product, wherein the second data indicates consumer information related to use of the particular instance of the product by the consumer (See “The end user-consumer would, when accessing the website with product information, preferably also be queried about product complaints, adverse reaction and positive responses, and consumer interest in and reaction to different formulations and products, as well as demographic, general health and education information, and other purchaser and information” in ¶ 0059.); and 
based on the product identification information and the consumer information, initiating an update to a database to indicate one or more parameters associated with the particular instance of the product (See “consumer end-users could be provided additional information about the specific benefits of probiotics, prebiotics, enzymes or other supplements for health, as well as any reported adverse reactions or events reported by other consumers for the formulation” in ¶ 0041 and “Consumers could also be encouraged to report complaints, side effects or adverse reactions, or positive responses, by contract with the party controlling the website, for example, entered at the time of initially activating an account on the website. Or, consumers could be provided a reward system (such as a discount on buying future products) for making a report” in ¶ 0062.), wherein at least a portion of the database is accessible to at least a first supplier of the plurality of suppliers (See “Upon scanning the QR code on the packet, the encoded URL gets invoked and the purchaser is directed to a landing page which is specific to the packed item (landing page could be, for example, an HTML page of a website hosted by a remote server). In the landing page, all details relating to corresponding packed item and information related to its authenticity are provided” in ¶ 0026 and “Where the purchaser is not the ultimate consumer, such purchaser may be under a contractual obligation to scan the lot numbers of products which it receives, for authentication and quality verification. The obligation of such purchaser could be to scan all products labels in a lot, or only to scan some sample product labels of each lot. The obligation of such purchaser could also be to help others (including end-user consumers) verify authentication and quality on the website. The obligation of such purchaser could also be to maintain a web-site portal at their place of business where product is sold, or allow access to the producer's website through a purchaser website” in ¶ 0027 wherein a supplier/not the ultimate consumer has at least the same access that an end consumer does via scanning of the product label to obtain information.).
Regarding Claims 2, 11, and 20, Porubcan further teaches providing access to the portion of the database enables the first supplier to determine a quality metric associated with the particular instance of the product, and further comprising: receiving an indication of the quality metric from the first supplier; and performing a second update of the database in response to the indication of the quality metric (See “Where the final formulation consists of multiple components, the manufacturer of each component would preferably post its quality analysis on the website accessible by the purchaser. As an example, the manufacturer(s) of probiotic bacteria in the product would analyze (by lot) and post the results of that analysis. The manufacturer of any enzymes or prebiotics or other supplements would also analyze by lot and post those results. The manufacturers could also be obligated by agreement to include all such information and to cooperate in posting of results to the website. The final formulation results would include the lot number of all components in it, so all analyses can be viewed by the purchaser” in ¶ 0056 and “method of claim 5 wherein the information about the quality testing of the other non-active components in the formulation is provided by the manufacturers of the components” in claim 6.).
Regarding Claims 3 and 12, Porubcan further teaches detecting that a condition is satisfied based on receipt of the consumer information; and based on detecting that the condition is satisfied, providing an incentive to the consumer
Regarding Claims 4 and 13, Porubcan further teaches providing access to a particular portion of the database to the consumer, wherein the particular portion indicates an authenticated history of the particular instance of the product (See “The website accessible by the purchaser provides results of quality assurance testing for the probiotic (or prebiotic or enzyme) products’ number of colony forming units (“CFU”). The quality assurance testing for these and other supplements could also include activity, purity, and possibly other information including testing date, production date and lot number. The lot number is important as the quality assurance testing is done by randomly sampling products from each lot. The number of products so sampled and tested preferably should be noted as part of the testing, along with a statistical analysis of the results” in ¶ 0045 and “method of claim 1 further including providing a purchaser of the formulation additional information from the website, following authentication, including the lot number of the formulation and its date of production” in claim 4.).
Regarding Claims 5 and 14, Porubcan further teaches the product includes a plurality of substances sourced from the plurality of suppliers, and wherein the authenticated history includes data related to two or more substances of the plurality of substances
Regarding Claims 6 and 15, Porubcan further teaches the consumer information indicates a health status information resulting from the use of the product by the consumer (See “The end user-consumer would, when accessing the website with product information, preferably also be queried about product complaints, adverse reaction and positive responses, and consumer interest in and reaction to different formulations and products, as well as demographic, general health and education information, and other purchaser and information” in ¶ 0059.).
Regarding Claims 7 and 16, Porubcan further teaches the second data further indicates demographic information associated with the consumer (See “The end user-consumer would, when accessing the website with product information, preferably also be queried about product complaints, adverse reaction and positive responses, and consumer interest in and reaction to different formulations and products, as well as demographic, general health and education information, and other purchaser and information” in ¶ 0059.).
Regarding Claims 8 and 17, Porubcan further teaches the first product identification information indicates a barcode that identifies the particular instance of the product (See “method of claim 1 wherein the code is a QR code or other two-dimensional bar code imprinted on a label on the formulation packaging” in claim 3.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Porubcan in view of U.S. 2018/0232731 (“Liu”).

Regarding Claims 9 and 18, Porubcan does not expressly teach the database has a blockchain data structure.
However, Liu teaches the database has a blockchain data structure (See “The present invention relates to a supply chain recording method, and more particularly to a supply chain recording method with traceable function by implementing blockchain technique to provide traceability for the supply chain and promote transparency in the supply chain by implementing Application Programming Interface (API), bar codes or QR codes” in ¶ 0001.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Porubcan and Liu to utilize a blockchain structure. The motivation, as shown in Liu, is to provide traceability and promote transparency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEREDITH A LONG/Primary Examiner, Art Unit 3688